Title: General Orders, 9 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 9th 1776.
Lexington.Maryland.


Capt. Lieut. Sergeant of the Artillery, with two Field Peices, to attach himself to General Heath’s Brigade, with the Ammunition Carts, as ordered by Col. Knox; while time will permit, he must manœuvre with the Regiments of the Brigade, and practise as much as possible. The Horses not to be taken away from the Carts, but kept with the driver in some convenient place contigious to the Brigade so as to be ready at a moments warning.
Capt. Lieut. Carpenter to do the same with Lord Stirling’s Brigade.
Capt. Lieut. Johnson to do the same with General Spencer’s Brigade.
Capt. Lieut. Crane to do the same with General Fellows Brigade.
An Ammunition Cart is provided for each regiment with spare Cartridges; these Carts are immediately to join the several regiments to which they belong and keep with them in some safe place near the regiment.
The Quarter Master General to have the Water Casks replenished.

The Commissary General to deliver to the Colonel of each regiment, Rum in the proportion of half a pint to a man; the Colonel to make a return of the number of his men for this purpose, and see that it is properly dealt out, by putting it under the care of a very discreet officer.
As there are some regiments yet deficient in Arms, The General directs, that the Colonels, or commanders of regiments, see what good Arms there are, belonging to the sick, and put them into the hands of those who are well; if there should still be a deficiency, they are then to apply to the Adjutant General.
The General Officers to be at Head Quarters, this evening at Six o’clock precisely.
The General exhorts every man, both officer and soldier, to be prepared for action, to have his arms in the best order, not to wander from his encampment or quarters; to remember what their Country expects of them, what a few brave men have lately done in South Carolina, against a powerful Fleet & Army; to acquit themselves like men and with the blessing of heaven on so just a Cause we cannot doubt of success.
Nicholas Fish Esqr. is appointed Brigade Major to General Scott; he is to be obeyed and respected accordingly.
Col. Glover and Col. Smallwoods Regiments are to be under the immediate direction of Brigader General Sullivan ’till some further arrangement is made of the brigades.
